UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22382 JHW Pan Asia Strategies Fund, LLC (Exact name of registrant as specified in charter) c/o J.H. Whitney Investment Management, LLC 711 Fifth Avenue, Suite 410, New York, NY 10022 (Address of principal executive offices)(Zip code) William Ng, 711 Fifth Avenue, Suite 410, New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: (888) 369-1860 Date of fiscal year end: March 31 Date of reporting period: July 1, 2010 - June 30, 2011 Item 1. Proxy Voting Record As of the date hereof, the Registrant has not yet commenced operations and therefore there were no matters relating to a portfolio security considered at any shareholder meeting held during the period ended June 30, 2011 with respect to which the Registrant was entitled to vote. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) JHW Pan Asia Strategies Fund, LLC By (Signature and Title) /s/ William Ng William Ng President Date August 25, 2011
